Dismiss and Opinion Filed August 11, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00560-CV

              MARSHALL REINHART, Appellant
                            V.
   LLEAH LYNELLE NARRELL, A/K/A LLEAH LYNELLE HOLLIS,
INDIVIDUALLY AND AS LEGAL GUARDIAN FOR H.S.W., A MINOR, S2
                  EQUITIES, LLC, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-18350

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Osborne
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated June 8, 2022, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated June 8, 2022, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice.
On July 7, 2022, we sent a letter informing appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, verification he had either paid for or made arrangements to

pay for the record or was entitled to proceed without payment of costs. We cautioned

appellant that failure to do so would result in the dismissal of this appeal without

further notice. To date, appellant has not paid the filing fee, filed the docketing

statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                             /Leslie Osborne/
220560f.p05                                  LESLIE OSBORNE
                                             JUSTICE




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARSHALL REINHART,                           On Appeal from the 193rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-18350.
No. 05-22-00560-CV          V.               Opinion delivered by Justice
                                             Osborne. Justices Schenck and Smith
LLEAH LYNELLE NARRELL,                       participating.
A/K/A LLEAH LYNELLE HOLLIS,
INDIVIDUALLY AND AS LEGAL
GUARDIAN FOR H.S.W., A
MINOR, S2 EQUITIES, LLC,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 11th day of August, 2022.




                                       –3–